KLEINSCHMIDT, Visiting Judge,
dissenting.
I respectfully dissent. I believe for the reasons stated in People v. Olivas, 17 Cal.3d 236, 131 Cal.Rptr. 55, 551 P.2d 375 (1976), that the incarceration of a child for a longer period than an adult could be imprisoned for upon conviction of an identical offense is a denial of the equal protection of the laws. I would reverse and remand for re-sentencing.
NOTE: The Honorable THOMAS C. KLEINSCHMIDT, Maricopa County Superior Court Judge was authorized to participate by the Chief Justice of the Arizona Supreme Court pursuant to A.R.S. Const. Art. VI, § 3.